DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 22-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose wherein the power management integrated circuit divides the driving hex values into upper values corresponding to upper hex values and lower values corresponding to lower hex values, derives a result value by performing a first authentication calculation using the upper values and the lower values, generates a result hex value based on the result value, compares an authentication hex value corresponding to authentication data received from the timing controller with the result hex value, and selectively operates in a normal mode or in a 15 protection mode based on a comparison result between the authentication hex value and the result hex value.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,250,757. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the present application teaches each element of the independent claim 1 of the patent.
Note that the table below highlight where the claims are not identical, but yet are not patentably distinct from each other.

Present Application 17/669,862
US Pat. No. 11,250,757
1. A display device comprising: a display panel; a display panel driving circuit including a timing controller and configured to drive the display panel; and a power management integrated circuit configured to generate a plurality of driving voltages for driving the display panel and the display panel driving circuit, receive driving set data from the timing controller, store driving hex values corresponding to the driving set data in first internal registers, and determine voltage levels of the plurality of driving voltages based on the driving hex values, wherein the power management integrated circuit divides the driving hex values into upper values corresponding to upper hex values and lower values corresponding to lower hex values, derives a result value by performing a first authentication calculation using the upper values and the lower values, 
generates a result hex value based on the result value, 
compares an authentication hex value corresponding to authentication data received from the timing controller with the result hex value, and selectively operates in a normal mode or in a protection mode based on a comparison result between the authentication hex value and the result hex value.
1. A display device comprising: a display panel; a display panel driving circuit including a timing controller and configured to drive the display panel; and a power management integrated circuit configured to generate a plurality of driving voltages for driving the display panel and the display panel driving circuit, receive driving set data from the timing controller, store driving hex values corresponding to the driving set data in first internal registers, and determine voltage levels of the plurality of driving voltages based on the driving hex values, wherein the power management integrated circuit divides the driving hex values into upper decimal values and lower decimal values, derives a result decimal value by applying the upper decimal values and the lower decimal values to a first authentication formula, 
generates a result hex value based on the result decimal value, 
compares an authentication hex value corresponding to authentication data received from the timing controller with the result hex value, and selectively operates in a normal mode or in a protection mode based on a comparison result between the authentication hex value and the result hex value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627